DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 5/19/2021.
The application has been amended as follows:

Claim 1:
A method for anchoring a holding means of a transport tool for supporting loads, in a wind turbine, the wind turbine comprising at least two components connected via a bolt-and-nut arrangement comprising multiple pairs of bolts and nuts at opposing flanges, the nuts fastening to the bolts at an upper flange of the opposing flanges, the method comprising:

wherein the adapter further comprises an upper projecting part having a quadratic shape disposed on a top surface of the upper rim, the upper projecting part being structurally integral with the upper rim;
wherein the at least one adapter has an upper portion comprising an inner thread matching an outer thread of a bolt onto which the at least one nut is fastened and the at least one adapter is screwed onto a part of the bolt projecting over the at least one nut such that a lower portion of the at least one adapter comprising at least a part of the outer holding surface houses the at least one nut.

Claim 2:
Claim 2 is CANCELLED

Claim 3:
The method according to claim [[2]] 1, wherein the lower portion has at least a height of the at least one nut.

Claim 10:
Claim 10 is CANCELLED

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
D’Adamo is considered the closest art of record with regards to an adaptor appropriate for use in the method of claim 1. However, the embodiments of D’Adamo having a geometric/quadratic shape (hexagonal and square shapes are considered by the examiner to be obvious alternatives for the purpose of engaging a similarly shaped nut) do not also have inner threads, since the geometric shape engages the nut and this would prevent rotation of the cap 10 about the threads. The one embodiment with inner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726